In May, 1927, the Board of Public Instruction of Brevard County issued bonds aggregating $80,000 which were validated by decree of the circuit court. In February, 1941, there was a balance in judgments, bonds, and unpaid interest on the original amount of said bonds aggregating $38,000. Pursuant to Chapter 15772, Acts of 1931, the Board of Public Instruction filed its petition to the circuit court to issue refunding bonds to discharge the latter amount.
A.L. McGlaun was permitted to intervene and file his answer to the petition to validate wherein he challenged the validity of the original bonds. On final hearing, the chancellor decreed the refunding bonds to be valid so the present appeal was prosecuted from the final decree.
Appellants contend that the validation decree should be reversed because (1) Chapter 12540, Special Acts of 1927, under which the original bonds were issued is invalid, and (2) since the original bonds pledged taxes raised under Section 8, Article XII, of the Constitution the refunding bonds cannot be issued without imposing a tax on homesteads to service them.
The original bonds were issued prior to the approval of the homestead amendment and we have often held that refunding bonds to take the place of such bonds must be serviced by taxes from homesteads that it would be useless repetition to again restate the rule. *Page 539 
We have examined the cases relied on to support the challenge to the validity of Chapter 12540, Acts of 1927, but do not consider them controlling. In fact the validity vel non of Chapter 12540, is not material to this case. The original bonds were validated by the decree of the circuit court which was not appealed from and all proceedings with reference to the issue of the original bonds were validated by Chapter 12539, Acts of 1927.
It is also conclusively shown that the refunding bonds were clearly within the purview of Chapter 15772, Acts of 1931, under which they were issued and that is sufficient. State v. Board of Public Instruction of Dade County, 126 Fla. 142,170 So. 502; State v. Board of Public Instruction of Manatee County, 139 Fla. 530, 190 So. 687; Bryan v. Board of Public Instruction of Broward County, 142 Fla. 691, 195 So. 697.
The decree below is affirmed.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
ADAMS, J., not participating.